Citation Nr: 1402364	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bi-polar disorder, schizophrenia, anxiety, and dysthymia.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to an acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension, to include as due to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1979 to November 1979, and had subsequent Reserve service including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The issues have been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record. 

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of service connection for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  This service connection case that is being remanded by the Board is distinguishable from Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), which involved a TDIU that arose during a rating appeal and involved a merits decision.  

The issues of service connection for acquired psychiatric disorder, obstructive sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

After review of the record, the Board finds that additional development is needed before proceeding with appellate review for each of the issues presented in this case.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(2) (2013).

First, the Board finds that there are Social Security Administration (Social Security) records that potentially contain evidence pertinent to the claim for service connection for an acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either 
(1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

During the August 2013 Board hearing, the Veteran indicated that she applied for and received Social Security disability benefits due to an acquired psychiatric disorder.  See August 2013 Board hearing transcript at 10.  As the Veteran suggested a relationship between the claimed acquired psychiatric disorder and the award of Social Security disability benefits, the Board finds that a remand for these Social Security records is necessary.  

Second, the Board finds that there are potentially relevant outstanding VA treatment records that should be obtained.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (stating that VA treatment (medical) records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  During the August 2013 Board hearing, the Veteran reported prior treatment at the VA Medical Center (VAMC) in Tuscaloosa, Alabama, for acquired psychiatric disorder, obstructive sleep apnea, and hypertension.  See August 2013 Board hearing transcript at 15.  The existing record contains some VAMC records, including treatment records from the Selma Outpatient Clinic; however, it appears that these records were submitted by the Veteran and do not include all records of treatment for the claimed disabilities.  For this reason, the Board finds that a remand for VA treatment records is warranted.

The Veteran has alleged that the claimed hypertension and obstructive sleep apnea disorders are due to the claimed acquired psychiatric disorder.  Specifically, the Veteran contends that the claimed hypertension and obstructive sleep apnea disorders are caused or aggravated by the side effects from medication for the claimed acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2.  Obtain the Veteran's treatment records from VA medical facilities in Alabama, to include the Tuscaloosa VA Medical Center and the Selma Outpatient Clinic.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

3.  Attempt to verify the dates of the Veteran's service in the National Guard, to include all the periods of ACDUTRA and INACDUTRA. If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in the record. 

The record already includes evidence from the National Personnel Records Center that shows the Veteran's ACDUTRA and INACDUTRA points that were accumulated during National Guard service.  As such, the RO should attempt to verify the specific dates of ACDUTRA and INACDUTRA service.

4.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  To the extent that the Veteran is granted service connection for any of the claimed disabilities, the RO should adjudicate the issue of entitlement to a TDIU.  

If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



